DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 23 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Aizenberg, US 2015/0196940 in view of Conus, US 2013/0286795 and Karapatis, US 2013/0029157.
Regarding both claims 1 and 23, Aizenberg discloses a micromechanical part and a method for manufacturing a micromechanical part, comprising, in order, 
providing a silicon-based substrate ([0095] “silicon dioxide”),
forming pores on at least one part of a surface of said silicon- based substrate of a depth of at least 10 micrometers (Fig 1 and [0078] “more than tens of micrometers”), 

said pores separated by one or more pillars (110, 210); and 
after the forming, filling said pores entirely with a first material (material filling pores 120)
wherein the silicon-based substrate includes at least one hydrophobic zone (the area with the pores), and at least another zone (the area of the silicon not having pores), the at least one hydrophobic zone including the pores, the at least another zone not comprising the pores (see figure 1).
Aizenberg does not disclose a timepiece part.  However silicon based substrates are well known in the timepiece art for micromechanical timepiece components.
Conus discloses a timepiece part made from silicon ([0039] “silicon”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Aizenberg for the purpose of manufacturing a micromechanical timepiece part since doing so allows all the benefits of silicon as taught by Conus.
Aizenberg does not explicitly disclose depositing a second layer over said pores filled with said first material and over said pillars to form a surface layer of said second material and wherein said second material is a tribological agent applied on the at least one hydrophobic zone.
Karapatis discloses a silicon material on which a surface layer (“coating”) of a tribological material is applied (paragraph [0027]).

Regarding both claims 33 and 34, Aizenberg, Conus and Karapatis disclose the pores extend in a parallel manner (see Aizenberg figure 1).
Regarding claim 35, Aizenberg discloses a micromechanical part comprising:
a silicon-based substrate ([0095] “silicon dioxide”),
a hydrophobic zone formed on at least a first part of a surface of said silicon-based substrate and having pores of a depth of at least 10 pm (Fig 1 and [0078] “more than tens of micrometers”), said pores being closed at one end thereof and open at another end thereof located at the surface (Fig 1), said pores formed along a given direction and separated by one or more pillars (features 110), said pores containing a first material (120),
another zone not including the pores formed on at least a second part of a surface of said silicon-based substrate (zone here interpreted to mean the areas of the surface at the original height of the wafer, i.e. top peripheral surface of the wafer and/or the tops of features 110).
Aizenberg does not disclose a timepiece part.  However silicon based substrates are well known in the timepiece art for micromechanical timepiece components.
Conus discloses a timepiece part made from silicon ([0039] “silicon”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Aizenberg for the purpose of manufacturing a micromechanical timepiece part since doing so allows all the benefits of silicon as taught by Conus.
Aizenberg does not explicitly disclose a second material comprising a tribological agent deposited over said pores containing said first material and over said pillars to form a surface layer.
Karapatis discloses a silicon material on which a surface layer (“coating”) of a tribological material is applied (paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the tribological agents taught by Karapatis onto the substrate taught by Aizenberg to create a surface layer and achieve desired tribological characteristics for a specific application.

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. Applicant argues that the combination of Aizenberg and Karapatis renders leaves the combination unsuitable for the intended purpose of Aizenberg. Examiner disagrees because the SLIPS surface and the tribological agent work toward the same goal, not opposing goals.  The anti-adhesion surface is not unsuitable or lose favorable characteristics with the addition of the mere addition of a tribological agent, which reduces friction and wear.
Applicant further argues that Karapatis cannot be combined with Aizenberg because the surface is not a silicon surface from which silicon dioxide has been removed.  This argument is not persuasive.  Tribological agents are known to be used on all types of surfaces for the purpose of reducing friction and wear.  One of ordinary skill in the art would know the tribological material taught by Karapatis was not so limited to the specific instance argued by applicant.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON M COLLINS/           Examiner, Art Unit 2844         

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833